DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 48-64, 66, and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (9,852,357).

As to claims 48, 66, and 67, Zhang discloses a method/system/computer program product for estimating a location of a vehicle, the method/system/computer program product comprising: (a) obtaining change events from an event camera's observations of a ground surface moving relative to the vehicle (col 3, line 27-30), the change events arising from the ground surface moving relative to the vehicle (col 6, line 41-45); (b) determining a signature of the ground surface from the obtained change events (col 6, line 1-5); and (c) estimating the location using the signature (col 6, line 33-37).  

As to claim 49, Zhang further discloses wherein the signature of the ground surface characterises ground surface texture having a wavelength of 50mm or less (non-functional descriptive material solely dependent on the instant ground surface and not on any technical aspect of the invention).   

“sequential” implies spatial-organisation).  

As to claim 51, Zhang further discloses further comprising the step of using timing data corresponding to the event camera's observations to produce a time-organised collection of the change events for the use as the signature (col 6, line 41-45; “sequential” implies time-organisation).  

As to claim 52, Zhang further discloses further comprising illuminating the ground surface with structured electromagnetic radiation in the event camera's field of view (col 4, line 7-12).  

As to claim 53, Zhang further discloses further comprising the step of determining range measurements representing the ground surface based on the event camera's observations of the ground surface (col 4, line 13)  

As to claim 54, Zhang further discloses further comprising the step of aggregating the determined range measurements to produce a collection of range measurements representing a patch of the ground surface for the use as the signature 17-19).  

As to claim 55, Zhang further discloses further comprising the step of using motion data corresponding to the event camera's observations to combine the determined range measurements into a spatially-organised collection of range measurements representing a patch of the ground surface for the use as the signature (col 6, line 1-50).  

As to claim 56, Zhang further discloses further comprising the step of using timing data corresponding to the event camera's observations to combine the determined range 

As to claim 57, Zhang further discloses further comprising the step of processing the change events to produce an invariant representation for the use as the signature (col 13, line 16-57).  

As to claim 58, Zhang further discloses wherein the step of processing the change events comprises using a spatio-temporal filter to produce a response when a sequence of change events with defined space and time properties are obtained, so as to produce the invariant representation (col 13, line 16-57).  

As to claim 59, Zhang further discloses wherein the invariant representation comprises an orthographic map of change events and the step of processing the change events comprises mapping the obtained change events from local event camera coordinates into orthographic map coordinates, so as to produce the orthographic map of change events (col 14, line 4-27).  

As to claim 60, Zhang further discloses wherein the mapping of the obtained change events comprises determining estimates of motion of the event camera (col 13, line 42-43).  

As to claim 61, Zhang further discloses wherein the estimates are determined using optical flow (col 13, line 40).  

As to claim 62, Zhang further discloses further comprising the step of positioning the event camera under the vehicle (Fig. 1).  



As to claim 64, Zhang further discloses wherein the ground surface is a road surface (col 3, line 37).  

Allowable Subject Matter
Claim 65 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 8,099,213; 7,872,764; 7,082,209; 5,652,655; 10,235,770; and US Publications 2018/0321142; 2013/0258108; 2013/0079990; disclose other aspects of observing a ground surface via a vehicle’s event camera.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nicholas Kiswanto/Primary Examiner, Art Unit 3664